BEAUCHAMP, Judge.
The appellant was charged by indictment in the District Court of Shelby County, Texas, with the offense of obtaining a narcotic drug by a forged prescription. Appellant waived a jury and entered his plea of guilty before the court. After hearing said plea and the evidence in said cause, appellant was found guilty and his punishment assessed at two years in the penitentiary.
The record, as brought forward, contains neither bills of exceptions nor a statement of facts. The proceedings are regular.
The judgment of the trial court is affirmed.